                                                                                                a J-          /

                       Case 1:20-cv-00097-JRH-BKEO Document
                                                   fe“T r I C_ -V
                                                                  24 Filed 02/18/21 Page 1 of 2
                                                      Pv>c^ O^TP=^                  C) I U I £h> ^ C> kJ

                                                                          :)
Z3"£ 72:£rvv.c/      aOMfO       \A/-ti( l^
                                                                           >
                                                                                                0. V          i 2X> a ^ 7
                                                                          )                                                              U.s.[
                           7^
                                                                          )                  f\I<£>T/(-JX              (Of"
                                          dT R(_
                                                                          )
                                                                                                                                         ?WJ FED 18 A 10: I p             >_


                                          £0 0‘‘
                                                                                                                                                   's:

                                                                          )                                                         ■ L.r.i , .

                                                                                                                                                  V' -J. L V, :.

            lv'0\A.^       C.'D'^dS                'd€(NA.
                                                                      3z^VkJ uJeUs                                                 a20
 t40TiCX             Or APeJ^K^                  TCi
 (Loo^~               r~
                            P\PP^r=iU<^^                                 •fA                           -7"w£:           dr^o r

              Tk A           T=^o«^ i'^£t2_    CL'U         A^-_-t\csO                 “&
                                                                                                ST^WL'CS",''
                     O                          O r->-e     (d P'-S-F          I /-J/a-T       L^»'=^£p           C)       I'^•S'CTD               S’     rP=»*l_0'''^
  ~\0 -iaTp^T-cT             H (2.1 A    »t-          SV^AO<-0 3^                    TV^e. a'OUq^ i7“E..| la.e: A
    H                f/P A)Cc^(2-0^^^^                 lA ("TK. -n-re:              ua A
        \
                                                                                             c^OFN.^e'                                 pno^joH’Z- Li T/<^ c^T<iOxJ
                           Ad-V. -

                                                                                              :yAi~^oA^2j
            S‘c;^vi<0 'pV                T^vAt:                           M.                                             IJ^ 2.\




                                                                                                                                                               j wJd (\s

                                                                                                                                )DoZ                 /Adi

                                                                                                                              3^0(      ■“        ^
                                                                                                                              07f<ioe. Tc^jv^nV 2.7'a
                                                                                                                                                               3o?/5
                                                                                        CA-rP          ^
                                                                     S^g-o_li^

      ;;X^. cT£^f^c.| -s^oKfj                                      p>i£o ^7^                (J A c)    »•■                A'l           A          pi^r
                                                                                                                                                       A "'
                       '7L p/<^^co Tvy/^                  /^)oT/d-c:                        p»>4^Pdc=^i_          /^'    7" P/e
                                                                                                                                   P'" I So-O           PN (=9 j l^3c>x
        L'«J 1'7V\                c<3    ’ikJcj,       .j-c        T-d r rv—^
             d-T-
                    2LvRSA?                                 Ac^oe^cJ            1
                                                                                      '-V                    Q^slo tZ-C^ i p\ 'STt^'T-xr pr^i-^=>ot—■
            guid'd-                            U c A "T / <0 ■ A        diyv/          'TH/‘z>
            2d? Z.\




                                                                                                                                        l<£idi z 7 O 5V V£?
Case 1:20-cv-00097-JRH-BKE Document 24 Filed 02/18/21 Page 2 of 2




                         O'd            I




              001: tseo&QC                                     nil
